Citation Nr: 0102615	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the residuals of lumbar 
spine fractures, claimed as fractures of the 4th and 5th 
lumbar processes. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 30, 1953 to 
February 16, 1960, and from February 18, 1960 to August 10, 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                  


REMAND

The RO has denied the appellant's claim of service connection 
for a back disability as not well grounded.  However, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally subsequent to the Supplemental Statement of the 
Case additional medical evidence has been received without 
the appellant having waived his right to initial RO 
consideration of such evidence.  The evidence is composed of 
a statement from J.B.R., M.D., Chief, Neurosurgery Section, 
VA Palo Alto Health Care System (VAPAHCS), dated in August 
2000, and a statement from E.G., M.D., VAPAHCS, dated in 
August 2000.  This evidence must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).  

In regard to the facts of this case, the appellant's service 
medical records reflect that on his enlistment examination in 
January 1953, his spine and other musculoskeletal system were 
clinically evaluated as normal.  On October 27, 1955, he 
complained of pain at the base of his spine and on October 
30, 1955, it was noted that an x-ray revealed an "old fx of 
post zygapophysis of 4th lumbar vertebra, (with) old fx of 
spinous process of 5th lumbar vertebra or spina bifida."  It 
was noted that no treatment was rendered.  Subsequent service 
medical records and physical examination reports do not 
reflect any additional complaints, findings or history 
regarding any back/spine injury.  In August 1972, when the 
appellant was separated from active service and was examined 
for transfer to the Fleet Reserve, he denied having or having 
had recurrent low back pain and his spine and other 
musculoskeletal system were clinically evaluated as normal.  

At the time of August 1997 VA examination, the appellant 
complained of chronic back pain.  He stated that in 1954, 
during service, he noted back pain when he fell on a concrete 
bumper (car-stop) and when he slipped on some ice and fell, 
injuring the L4-L5 area.  He noted that in recent years, the 
pain had worsened and he had developed  some pain which 
radiated down his right leg.   An x-ray was taken and 
interpreted as showing no fracture, although there was 
minimal anterior sliding of L4 over L5, moderate narrowing of 
the disc space at L3-4 and L4-5, and small anterolateral 
osteophytosis.  The impression was degenerative joint disease 
of the lower lumbar spine, with minimal spondylosis of L4-5.  

In September 1997, the appellant underwent an electromyograph 
(EMG) in order to rule out left lumbosacral radiculopathy.  
He stated that during service, he fell and fractured his 
lumbosacral spine at L4-L5, and that following the injury, he 
suffered from chronic low back pain.  Presently he had 
numbness and tingling in the right lower extremity, as well 
as occasional numbness in his toes of both feet.  The results 
of the EMG were interpreted as showing (1) possible right L4-
L5 radiculopathy, and (2) bilateral sural mononeuropathy.   

The appellant's testimony at two personal hearings was to the 
effect that following the in-service injury he had not sought 
medical treatment because he was a hospital corpsman and it 
was "ludicrous for a medic to go on sick call when he's 
running sick call."  He explained that in October 1955, he 
accompanied a friend to an orthopedic surgeon and, after 
telling the doctor that he (the appellant) had low back pain, 
an x-ray was taken and a fractured spine was diagnosed.  The 
orthopedic surgeon purportedly told the appellant that the 
only treatment was a spinal fusion, which would require being 
in a body cast for eight months.   

In August 1998, the appellant underwent an MRI of his 
lumbosacral spine, which was interpreted as showing the 
following: (1) marked degenerative changes of the lumbosacral 
spine characterized by moderate/severe spinal stenosis at 
multiple levels ranging from L3-4 to L5-1, (2) multilevel 
neuroforaminal narrowing, 
(3) L2-3 demonstrating left lateral disc herniation, with 
moderate/severe left neuroforaminal narrowing, and (4) grade 
I anterolisthesis of L4 on L5.  

Records from the VA Medical Center (VAMC) in Palo Alto, 
California, show that in September 1998, following a physical 
examination, there was a diagnosis of lumbar spinal stenosis, 
multi-level, with grade I spondylolisthesis.  The records 
also show that in March 1999, the appellant underwent 
decompressive lumbar laminectomies at L2-3, L3-4, and L4-5.   

In a September 2000 statement, J.B.R., M.D., Chief, 
Neurosurgery Section, VAPAHCS, who performed the veteran's 
spinal surgery, related that he had known the appellant since 
the late 1960's when he was a neurosurgery resident at 
Stanford University Medical Center and a Naval Reserve flight 
surgeon.  Dr. R. noted that, according to the appellant, he 
sustained a lumbar spine injury in 1954 when he fell on a 
snowy sidewalk, impacting his lumbar spine with 
"considerable force."  Dr. R. noted the that there was 
documentation in the form of a lumbar spine series performed 
on October 30, 1955 which revealed an L4 zygapophyseal 
fracture and a fracture of the L5 spinous process.  It was 
Dr. R.'s opinion that it was more likely than not that the 
appellant "suffered the lumbar spine injuries consequent to 
his fall in 1954 and that there should be a definite service-
connection between this injury and the subsequent 
degenerative lumbar spine condition, which eventually led to 
the requirement for a posterior lumbar decompression at L2-3, 
L3-4, and L4-5" in March 1999.  The medical basis for that 
opinion was not stated.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have evaluated or treated him at any 
time either before or after service, for 
the any low back problems.  The RO should 
attempt to obtain his medical records.  
It is essential that the veteran's 
complete VA records be obtained, 
including the initial record when he was 
first seen at a VA facility, and the 
interpretations of all spinal X-rays or 
other imaging studies pertaining to the 
low back, particularly those done prior 
to the appellant's back surgery.  If 
possible, any lumbar spine X-ray films 
taken at any time prior to the back 
surgery should be obtained and associated 
with the claims folder.  Also, the 
veteran should specifically be asked to 
provide the addresses for all Kaiser 
facilities where he has been seen over 
the years and the approximate period when 
he obtained services from each facility.  
The RO should then request a copy of his 
complete Kaiser records, to include any 
initial medical history when he was first 
seen by Kaiser and the reports of any 
lumbar spine X-rays and any other imaging 
studies.    

2.  The RO should contact J.B.R., M.D., 
Chief, Neurosurgery Section, VAPAHCS (see 
statement at top of claim file) in regard 
to his August 2000 opinion.  He should be 
afforded the opportunity to explain the 
medical basis for his opinion that the 
abnormalities noted on the veteran's in-
service X-ray led to multilevel spinal 
stenosis and the requirement for 
multilevel laminectomies in 1999, in view 
of the fact that when the veteran was 
examined in 1972 for the separation from 
active service and enlistment in the 
Fleet Reserve he denied a history of 
recurrent back pain and denied having had 
any injury other than those reported, 
which did not include any injury to the 
back.  

3.  Thereafter, if any X-ray films of the 
veteran's spine, taken before he 
underwent spinal surgery, have been 
obtained, they should be referred to a 
board-certified radiologist for review 
and a written report as to all 
lumbosacral spine abnormalities 
visualized.  The radiologist should 
specifically state whether or not an old 
fracture of the posterior zygapophysis of 
4th lumbar vertebra, an old fx of spinous 
process of 5th lumbar vertebra, spina 
bifida and/or any residuals of the 
fractures are shown.  

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the appellant for a 
comprehensive fee basis or VA examination 
by a board certified orthopedic surgeon 
and, if available, a board certified 
neurosurgeon, to assess his back 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner(s), the review 
of which should be noted in the 
examination report(s).  The examiner(s) 
must review the entire claims file.  All 
tests and studies should be performed.  

It is requested that the examiner(s) 
render an opinion regarding the 
following:  (1) Does the post-service 
medical evidence document the fractures 
noted during service and, if not, what is 
the likely medical reason for that; (2) 
is it at least as likely as not that the 
abnormalities noted on the X-ray in 
service resulted in the (a) 
osteophytosis, (b) multiple level spinal 
stenosis, (c) neuroforaminal narrowing, 
(4) disc herniation, 
(5) anterolisthesis and/or any other 
post-service back disorder that 
ultimately led to the laminectomies at 
L2-3, L3-4, and L4-5 performed in 1999; 
(4) if the answer to the last question is 
no, does the appellant currently suffer 
from any residuals of the fractures noted 
in the service medical records.  A 
discussion of the medical facts 
supporting the opinion would be most 
helpful.  It is permissible to answer the 
questions in terms of likelihood, i.e., 
whether it is more likely, less likely, 
or as likely as not, but the answers 
should not be based on just speculation.  

5.  The RO should review the examination 
report.  If it is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The RO should undertake 
any development deemed appropriate in 
addition to that specified above. 

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the residuals of 
lumbar spine fractures, claimed as 
fractures of the 4th and 5th lumbar 
processes, with considration of all 
evidence of record, inclduing the opinion 
by Dr. J.B.R.   If the determination 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


